          Case 5:20-cv-01178-R Document 16 Filed 03/04/21 Page 1 of 3




                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

WAI HSAN,                                     )
                                              )
                     Petitioner,              )
                                              )
v.                                            )          CIV-20-1178-R
                                              )
DEPARTMENT OF HOMELAND                        )
SECURITY,                                     )
                                              )
                     Respondent.              )
                                              )

                                         ORDER

       Petitioner filed this action seeking a writ of habeas corpus, alleging continued

detention by the Department of Homeland Security while awaiting removal from the

United States. The Court previously referred the matter to United States Magistrate Judge

Gary M. Purcell for preliminary review. The Court hereby withdraws the reference for

purposes of addressing Respondent’s Motion to Dismiss (Doc. No. 14), to which no

response has been filed by Petitioner despite instructions from Judge Purcell setting forth

a deadline of March 2, 2021 for a response. (Doc. No. 15). Upon consideration of

Respondent’s Motion, the Court hereby DISMISSES the Petition as MOOT.

       According to the Respondent, on January 8, 2021, Immigration and Customs

Enforcement released Petitioner from custody pending his removal, the relief requested in

the November 16, 2020 Petition. A case is rendered moot if an event occurs during the

pendency of an action “that makes it impossible for the court to grant any effectual relief.”

Church of Scientology v. United States, 506 U.S. 9, 12 (1992) internal quotations and
           Case 5:20-cv-01178-R Document 16 Filed 03/04/21 Page 2 of 3




citations omitted). Petitioner requested a single avenue of relief, release pending removal,

which he has received, raising the issue of mootness.

       Petitioner’s release from custody does not automatically moot this action., because

he was in custody at the time he filed the petition. See Riley v. INS, 310 F.3d 1253, 1257

(10th Cir. 2002) (citing Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43

(1998)). In Riley, the court set forth the exceptions.

       We will not dismiss a petition as moot if “(1) secondary or ‘collateral’
       injuries survive after resolution of the primary injury; (2) the issue is deemed
       a wrong capable of repetition yet evading review; (3) the defendant
       voluntarily ceases an allegedly illegal practice but is free to resume it at any
       time; or (4) it is a properly certified class action suit.” Chong v. District
       Director, INS, 264 F.3d 378, 384 (3d Cir.2001); see also Sosna v. Iowa, 419
       U.S. 393, 399, 95 S.Ct. 553, 42 L.Ed.2d 532 (1975); Roe v. Wade, 410 U.S.
       113, 125, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973); Sibron v. New York, 392 U.S.
       40, 53, 88 S.Ct. 1889, 20 L.Ed.2d 917 (1968); United States v. W.T. Grant
       Co., 345 U.S. 629, 632, 73 S.Ct. 894, 97 L.Ed. 1303 (1953); Southern Utah
       Wilderness Alliance v. Smith, 110 F.3d 724, 729 (10th Cir.1997); Oyler v.
       Allenbrand, 23 F.3d 292, 294 (10th Cir.1994); ARW Exploration Corp. v.
       Aguirre, 947 F.2d 450, 453 (10th Cir.1991).

Id. As in Riley the Court here questions the potential for Immigration and Customs

Enforcement to resume Mr. Hsan’s pre-removal detention upon dismissal of his case. Mr.

Hsan, however, presents no arguments to the Court to counter Respondent’s assertion that

the petition is moot. Accordingly, the Court concludes that Mr. Hsan’s release moots his

challenge to the legality of his detention pending removal. See also Truong Ly Van v.

Gonzales, No. CIV-06-1248-R, 2007 WL 275976 at *2 (W.D. Okla. 2007). Accordingly,

Respondent’s motion to dismiss is GRANTED.

       For the reasons set forth herein, Respondent’s Motion to Dismiss is GRANTED.

Judgment shall be entered accordingly.

                                              2
   Case 5:20-cv-01178-R Document 16 Filed 03/04/21 Page 3 of 3




IT IS SO ORDERED this 4th day of March 2021.




                                3
